 
 
I 
112th CONGRESS
1st Session
H. R. 206 
IN THE HOUSE OF REPRESENTATIVES 
 
January 6, 2011 
Mr. Neugebauer (for himself, Mr. Chaffetz, Mr. King of Iowa, Mr. Garrett, Mr. McCaul, Mr. Barton of Texas, Mr. Burton of Indiana, Mr. Paul, Mr. Lamborn, Ms. Foxx, Mr. Bartlett, Mr. McKinley, Mrs. McMorris Rodgers, Mr. Burgess, Mr. Stearns, Mr. Coffman of Colorado, Mr. Simpson, Mr. Broun of Georgia, Mr. McKeon, Mr. Miller of Florida, Mr. Latta, Mr. Bishop of Utah, Mr. Poe of Texas, Mr. Crawford, and Mr. Marchant) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to prevent pending tax increases, and for other purposes. 
 
 
1.EGTRRA, JGTRRA, and certain other tax relief made permanent 
(a)Economic growth and tax relief reconciliation act of 2001Title IX of the Economic Growth and Tax Relief Reconciliation Act of 2001 is hereby repealed. 
(b)Income tax rates on dividends and net capital gainSection 303 of the Jobs and Growth Tax Relief Reconciliation Act of 2003 is hereby repealed. 
(c)Deduction for State and local sales taxesParagraph (5) of section 164(b) of the Internal Revenue Code of 1986 is amended by striking subparagraph (I). 
(d)Deduction for tuition and related expensesSection 222 of such Code is amended by striking subsection (e). 
(e)Increased expensing for small business 
(1)Dollar limitationParagraph (1) of section 179(b) of such Code is amended by striking subparagraphs (C) and (D) and inserting the following new subparagraph:  
 
(C)$125,000 in the case of taxable years beginning after 2011.. 
(2)Increase in qualifying investment at which phaseout beginsParagraph (2) of section 179(b) of such Code is amended by striking subparagraphs (C) and (D) and inserting the following new subparagraph: 
 
(C)$500,000 in the case of taxable years beginning after 2011.. 
(3)Inflation adjustmentsParagraph (6) of section 179 of such Code is amended to read as follows: 
 
(6)Inflation adjustments 
(A)In generalIn the case of any taxable year beginning in a calendar year after 2012, the $125,000 and $500,000 amounts in paragraphs (1)(C) and (2)(C) shall each be increased by an amount equal to— 
(i)such dollar amount, multiplied by 
(ii)the cost-of-living adjustment determined under section 1(f)(3) for the calendar year in which the taxable year begins, by substituting calendar year 2011 for calendar year 1992 in subparagraph (B) thereof. 
(B)Rounding 
(i)Dollar limitationIf the amount in paragraph (1)(C), as increased under subparagraph (A), is not a multiple of $1,000, such amount shall be rounded to the nearest multiple of $1,000. 
(ii)Phaseout amountIf the amount in paragraph (2)(C), as increased under subparagraph (A), is not a multiple of $10,000, such amount shall be rounded to the nearest multiple of $10,000.. 
(4)Revocation of electionParagraph (2) of section 179(c) of such Code (relating to election irrevocable) is amended by striking and before 2013. 
(5)Computer softwareClause (ii) of section 179(d)(1)(A) of such Code is amended by striking and before 2012. 
(f)Effective dateThe amendments made by this section shall take effect on the date of the enactment of this Act. 
 
